This case is sufficiently stated in the following decision, rendered January 28, 1891:
Per Curiam.
The relator, upon a proceeding in the nature of quo warranto, moved the court to issue a rule to show cause against the defendant, the object of the proceeding being to try the question of the title to the office of school commissioner, held by the defendant and claimed by the relator. This court holds that under the law they do not consider the court authorized to issue a rule to show cause in a case like this. Under the code, the proceeding should be in the nature of an action, and all actions are commenced by complaint, to which the defendant is entitled to file an answer.